 
 
IB 
Union Calendar No. 366
112th CONGRESS 2d Session 
H. R. 4471
[Report No. 112–519] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2012 
Mr. Whitfield (for himself and Mr. Barrow) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 

June 6, 2012
Additional sponsors: Mr. Olson, Mr. Terry, Mr. Lance, Mr. Stearns, Mr. Harper, Mr. McKinley, Mr. Kinzinger of Illinois, Mr. Sullivan, Mrs. Blackburn, Mr. Upton, Mr. Murphy of Pennsylvania, Mr. Walden, Mr. Barton of Texas, Mr. Scalise, Mr. Rehberg, Mr. Johnson of Ohio, Mr. Berg, Mr. Griffin of Arkansas, Mr. Conaway, Mr. Reed, Mr. Latham, Mr. Nunnelee, Ms. Foxx, and Mr. Duncan of South Carolina


June 6, 2012
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To require analyses of the cumulative impacts of certain rules and actions of the Environmental Protection Agency that impact gasoline, diesel fuel, and natural gas prices, jobs, and the economy, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gasoline Regulations Act of 2012. 
2.Transportation Fuels Regulatory Committee 
(a)EstablishmentThe President shall establish a committee to be known as the Transportation Fuels Regulatory Committee (in this Act referred to as the Committee) to analyze and report on the cumulative impacts of certain rules and actions of the Environmental Protection Agency on gasoline, diesel fuel, and natural gas prices, in accordance with sections 3 and 4. 
(b)MembersThe Committee shall be composed of the following officials (or their designees): 
(1)The Secretary of Energy, who shall serve as the Chair of the Committee. 
(2)The Secretary of Transportation, acting through the Administrator of the National Highway Traffic Safety Administration. 
(3)The Secretary of Commerce, acting through the Chief Economist and the Under Secretary for International Trade. 
(4)The Secretary of Labor, acting through the Commissioner of the Bureau of Labor Statistics. 
(5)The Secretary of the Treasury, acting through the Deputy Assistant Secretary for Environment and Energy of the Department of the Treasury. 
(6)The Secretary of Agriculture, acting through the Chief Economist. 
(7)The Administrator of the Environmental Protection Agency. 
(8)The Chairman of the United States International Trade Commission, acting through the Director of the Office of Economics. 
(9)The Administrator of the Energy Information Administration. 
(c)Consultation by ChairIn carrying out the functions of the Chair of the Committee, the Chair shall consult with the other members of the Committee. 
(d)TerminationThe Committee shall terminate 60 days after submitting its final report pursuant to section 4(c). 
3.Analyses 
(a)ScopeThe Committee shall conduct analyses, for each of the calendar years 2016 and 2020, of the cumulative impact of all covered rules, in combination with covered actions. 
(b)ContentsThe Committee shall include in each analysis conducted under this section the following: 
(1)Estimates of the cumulative impacts of the covered rules and covered actions with regard to— 
(A)any resulting change in the national, State, or regional price of gasoline, diesel fuel, or natural gas; 
(B)required capital investments and projected costs for operation and maintenance of new equipment required to be installed; 
(C)global economic competitiveness of the United States and any loss of domestic refining capacity; 
(D)other cumulative costs and cumulative benefits, including evaluation through a general equilibrium model approach; and 
(E)national, State, and regional employment, including impacts associated with changes in gasoline, diesel fuel, or natural gas prices and facility closures. 
(2)Discussion of key uncertainties and assumptions associated with each estimate under paragraph (1). 
(3)A sensitivity analysis reflecting alternative assumptions with respect to the aggregate demand for gasoline, diesel fuel, or natural gas. 
(4)Discussion, and where feasible an assessment, of the cumulative impact of the covered rules and covered actions on— 
(A)consumers; 
(B)small businesses; 
(C)regional economies; 
(D)State, local, and tribal governments; 
(E)low-income communities; 
(F)public health; and 
(G)local and industry-specific labor markets, as well as key uncertainties associated with each topic listed in subparagraphs (A) through (G).
(c)MethodsIn conducting analyses under this section, the Committee shall use the best available methods, consistent with guidance from the Office of Information and Regulatory Affairs and the Office of Management and Budget Circular A–4. 
(d)DataIn conducting analyses under this section, the Committee is not required to create data or to use data that is not readily accessible. 
(e)Covered rulesIn this section, the term covered rule means the following rules (and includes any successor or substantially similar rules): 
(1)Control of Air Pollution From New Motor Vehicles: Tier 3 Motor Vehicle Emission and Fuel Standards, as described in the Unified Agenda of Federal Regulatory and Deregulatory Actions under Regulatory Identification Number 2060–AQ86. 
(2)Any rule proposed after March 15, 2012, establishing or revising a standard of performance or emission standard under section 111 or 112 of the Clean Air Act (42 U.S.C. 7411, 7412) that is applicable to petroleum refineries. 
(3)Any rule proposed after March 15, 2012, for implementation of the Renewable Fuel Program under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)). 
(4)National Ambient Air Quality Standards for Ozone, published at 73 Federal Register 16436 (March 27, 2008); Reconsideration of the 2008 Ozone Primary and Secondary National Ambient Air Quality Standards, as described in the Unified Agenda of Federal Regulatory and Deregulatory Actions under Regulatory Identification Number 2060–AP98; and any subsequent rule revising or supplementing the national ambient air quality standards for ozone under section 109 of the Clean Air Act (42 U.S.C. 7409). 
(f)Covered actionsIn this section, the term covered action means any action, to the extent such action affects facilities involved in the production, transportation, or distribution of gasoline, diesel fuel, or natural gas, taken on or after January 1, 2009, by the Administrator of the Environmental Protection Agency, a State, a local government, or a permitting agency as a result of the application of part C of title I (relating to prevention of significant deterioration of air quality), or title V (relating to permitting), of the Clean Air Act (42 U.S.C. 7401 et seq.), to an air pollutant that is identified as a greenhouse gas in the rule entitled Endangerment and Cause or Contribute Findings for Greenhouse Gases Under Section 202(a) of the Clean Air Act published at 74 Federal Register 66496 (December 15, 2009). 
4.Reports; public comment 
(a)Preliminary reportNot later than 90 days after the date of enactment of this Act, the Committee shall make public and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate a preliminary report containing the results of the analyses conducted under section 3. 
(b)Public comment periodThe Committee shall accept public comments regarding the preliminary report submitted under subsection (a) for a period of 60 days after such submission. 
(c)Final reportNot later than 60 days after the close of the public comment period under subsection (b), the Committee shall submit to Congress a final report containing the analyses conducted under section 3, including any revisions to such analyses made as a result of public comments, and a response to such comments. 
5.No final action on certain rules 
(a)In generalThe Administrator of the Environmental Protection Agency shall not finalize any of the following rules until a date (to be determined by the Administrator) that is at least 6 months after the day on which the Committee submits the final report under section 4(c): 
(1)Control of Air Pollution From New Motor Vehicles: Tier 3 Motor Vehicle Emission and Fuel Standards, as described in the Unified Agenda of Federal Regulatory and Deregulatory Actions under Regulatory Identification Number 2060–AQ86, and any successor or substantially similar rule. 
(2)Any rule proposed after March 15, 2012, establishing or revising a standard of performance or emission standard under section 111 or 112 of the Clean Air Act (42 U.S.C. 7411, 7412) that is applicable to petroleum refineries. 
(3)Any rule revising or supplementing the national ambient air quality standards for ozone under section 109 of the Clean Air Act (42 U.S.C. 7409). 
(b)Other rules not affectedSubsection (a) shall not affect the finalization of any rule other than the rules described in such subsection. 
6.Consideration of feasibility and cost in revising or supplementing national ambient air quality standards for ozoneIn revising or supplementing any national primary or secondary ambient air quality standards for ozone under section 109 of the Clean Air Act (42 U.S.C. 7409), the Administrator of the Environmental Protection Agency shall take into consideration feasibility and cost. 
 

June 6, 2012
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
